DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 and 9 - 12 are rejected under 35 U.S.C. 102(a)(1) as being  by anticipated by Naidu et al. (US Pub. No. 2005/0003873).

With respect to claim 1, Naidu et al. discloses a relative directional indicator assembly, comprising a microprocessor (55) in signal communication with an electronic compass (54); a housing (59) comprising at least one relative directional indicator (58); 5wherein said microprocessor (55) is configured to receive a first compass heading corresponding to a direction that said relative directional indicator assembly is facing, and assign said first compass heading to a first one of said at least one relative directional indicators (See Paragraphs [0030]-[0032]).  


In regards to claim 2, Naidu et al. sets forth a relative directional indicator assembly wherein said at least one relative 10directional indicator (58) corresponds to a naming convention that is different than cardinal compass directions (Paragraphs [0034]-[0036]).

Referring to claim 9, Naidu et al. teaches a relative directional indicator assembly wherein said microprocessor (55) is further 30configured to assign a compass direction to each of said at least one relative directional indicators (Paragraph [0034]).
  
Regarding claim 10, Naidu et al. shows a relative directional indicator assembly wherein said microprocessor (55) is configured such that when said relative directional indicator assembly faces a compass 24WO 2019/140411PCT/US2019/013550direction assigned to one of said relative directional indicators, the relative directional indicator matching the compass direction is illuminated, highlighted or displayed (Paragraph [0035]).

With regards to claim 11, Naidu et al. discloses a relative directional indicator assembly further comprising a remote activator in wireless signal communication with a receiver, wherein said receiver is in signal 5communication with said microprocessor, and wherein said remote activator is configured to transmit signals to control powering said relative directional indicator assembly on or off (Figure 2; paragraph [0036]).  




Referring to claim 12, Naidu et al. sets forth a relative directional assembly further comprising a remote activator in wireless signal communication with a receiver, wherein said receiver is in signal communication with said microprocessor, and wherein said remote activator is configured to 10transmit a signal that causes said microprocessor to determine said first compass heading corresponding to said direction that said relative directional indicator assembly is facing (Figure 2; paragraph [0036]). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Naidu et al.  (US Pub. No. 2005/0003873).

Naidu et al. discloses a relative directional indicator assembly as recited in paragraph 2 above. 

Naidu et al. does not discloses the particular directional indicators as recited in claims 3 – 8. 

Referring to claims 3 – 8: Naidu et al. discloses a relative directional indicator assembly comprising a directional indicator including an audible sound or a screen for displaying data or graphics (See Paragraph [0034]-[0036]). The use of the particular type of directional indicator claimed by applicant, i.e., letters, numbers or geometric shapes, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as an accurate visual indication of direction is given to the user, as already suggested by Naidu et al., 2) the directional indicator claimed by Applicant and the directional indicator used by Naidu et al. are well known alternate types of directional indicators which will perform the same function, if one is replaced with the other, of accurately providing a visual indication of direction to the user, and 3) the use of the particular type of directional indicator by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of directional indicators that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to provide an accurate visual indication of direction to the user as already suggested by Naidu et al.

Allowable Subject Matter

Claims 13 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 13 - 17 are allowable over the Prior Art of Record because it fails to teach or suggest a method for displaying a relative direction in a relative direction indicator assembly, comprising the steps of 15calculating an anti-heading of said first compass heading; assigning said anti-heading to a second relative direction indicator that defines an 20opposite relative direction to said first relative direction; and activating, illuminating or projecting said first or said second relative direction indicator when a compass heading is received by said electronic compass that matches said first compass heading or said anti-heading, respectively in combination with the remaining limitations of the claims.

Claims 18 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a method for determining interior orientation relative to a defined naming construct of the boundaries an object having exterior walls, comprising the steps of 5receiving a first compass heading corresponding to a first direction facing a selected exterior wall of said object from an electronic compass and assigning said second compass heading to a first one of a plurality of relative directional indicators corresponding to said defined naming construct of said selected exterior wall in combination with the remaining limitations of the claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Ohyama (US Pub. No. 2020/0049503)
Gabbay (US Pu. No. 2020/0020211)
Dykes (US 10,420,965)
Dimino Jr. et al. (US 2019/0220786)
Waters et al. (US Pub. No. 2017/0199034)
Dutta (US Pub. No. 2009/0254294)
Lemp (US Pub. No. 2005/0046581)
Ockerse et al. (US Pub. No. 2004/0254727)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 17, 2021



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861